Citation Nr: 1425601	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-connected back disorder, to include entitlement to an initial compensable rating prior to December 17, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1989 to June 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in May 2013, and was remanded for further development.  Specifically, the Board requested a VA examination be provided and updated private treatment records be obtained.  The Board finds both of these requested actions were substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  After the additional evidence was received, a rating decision increased the disability rating for the back condition to 20 percent effective December 17, 2013.  Since the Veteran's appeal remained pending, the Board will consider whether he should have initially been assigned a compensable rating, as well as whether the rating assigned from December 2013 should be higher.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a January 2013 memo, the AMC identified the inferred issue of entitlement of service connection for rare episodes of urinary incontinence, to include as secondary to the Veteran's service-connected back disorder.  Accordingly, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Also, in March 2014, a claim for apportionment was filed, and it does not appear any action has been taken.  This is also referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's back disorder was initially manifested by complaints of pain with forward flexion in excess of 60 degrees, combined thoracolumbar range of motion in excess of 170 degrees, no muscle spasm or guarding severe enough to result in an abnormal gait, and no incapacitating episodes.

2.  X-rays on October 30, 2012, showed loss of lordosis, a finding then confirmed by June 2013 x-rays.

3.  The Veteran's back disorder did not limit forward flexion to 30 degrees or less or cause ankylosis at any point during the period on appeal.

4.  No objective neurologic abnormalities were associated with the Veteran's service-connected back disorder at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating not to exceed 10 percent for a service-connected back disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5237 (2013).

2.  The criteria for a rating of 20 percent for a service-connected back disorder were met from October 30, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5237 (2013).

3.  The criteria for a rating in excess of 20 percent for a service-connected back disorder from October 30, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.59, 4.71a Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 20 percent for his service-connected back disorder, to include an initial compensable rating.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's back disorder has been rated under Diagnostic Code (DC) 5237, for lumbosacral or cervical strain rated based on limitation of motion.  38 C.F.R. § 4.71a.  Under VA regulations, normal range of motion of the thoracolumbar spine (the back) is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Therefore, normal combined range of motion of the back is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the general rating formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 85 degrees, combined range of motion of the thoracolumbar spine is limited to 235 degrees, muscle spasm, guarding, or localized tenderness does not result in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A higher 20 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 60 degrees, the combined range of motion is limited to 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is present.  Id.

Finally, an increased 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

VA regulations also provide that a back disorder may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes.  Under the regulations, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.  However, as well be discussed below, the evidence does not establish the Veteran experienced IVDS or an incapacitating episode at any point during the period on appeal.  Accordingly, his back will continue to be rated based on limitation of motion.

Additionally, VA regulations provide that with any form of arthritis, painful motion is an important factor of the disability, and any actually painful, unstable, or malaligned joints should be entitlement at least to the minimum compensation rating for the joint at issue.  38 C.F.R. § 4.59.  The Court has determined that this regulation should also be addressed in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Accordingly, as will be discussed, an initial rating not to exceed 10 percent is warranted based on the Veteran's competent complaints of chronic back pain.

Finally, VA regulations provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  However, as will be discussed, the evidence does not establish that the Veteran had a separate neurologic disability at any point during the course of his appeal as a result of his service-connected back disability.

In March 2010, the Veteran sought service connection for his complaints of chronic back pain.  

In March 2011, he was provided with a VA examination.  The Veteran reported pain in his back, which was exacerbated by stress or standing for long periods.  He stated this pain limited the amount of walking he could do, his ability to lift, and his ability to sit for prolonged periods.  He also reported his disorder caused him to experience erectile dysfunction, stiffness, spasms, decreased motion, paresthesia, and numbness.  However, he denied experiencing any bladder problems or incapacitation during the past twelve months.

Upon examination, his gait and posture were normal.  His walking was also steady, and no assistive device was required.  The examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, ankylosis, or atrophy.  Muscle tone was normal and straight leg raising testing was negative.  No sensory deficit or motor weakness was found, and reflexes were normal.  There were no signs of IVDS, and an x-ray was within normal limits.  Range of motion testing was also within normal limits, with flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, rotation to 30 degrees bilaterally with pain at end ranges.  No additional limitation of motion was reflected after repetitive use testing.  

The examiner opined the Veteran had a chronic back condition of lumbar strain.  The effect of this disorder on his occupation was difficulty with heavy lifting or sitting for a long time.  The examiner also opined the Veteran's alleged erectile dysfunction was due to his hypertension, a non-service connected disorder, which can damage the penile blood vessels.

Based on the foregoing, a rating not to exceed 10 percent for painful motion was warranted.  The Veteran consistently reported experiencing pain in his low back, and the examiner opined this disorder caused the Veteran some occupational impairment.  Accordingly, a 10 percent rating under 38 C.F.R. § 4.59 was warranted. 

However, the evidence does not establish a rating in excess of 10 percent was warranted.  The Veteran's range of motion was nearly normal, with forward flexion well in excess of 60 degrees and combined range of motion well in excess of 120 degrees, the criteria associated with a higher rating.  Also, the examiner specifically opined the Veteran did not have muscle spasm or guarding, and his gait and posture were normal.  Finally, the examiner opined there were no signs of IVDS.  Accordingly, the evidence does not establish the Veteran demonstrated any of the criteria associated with a higher, 20 percent rating.

Additionally, the evidence does not establish the Veteran experienced any separate neurological impairment related to his service-connected back disorder.  Although he reported experiencing erectile dysfunction, the examiner opined this erectile dysfunction was due to the Veteran's non-service connected hypertension, and provided a rationale for his opinion.  Therefore, any erectile dysfunction was not related to the Veteran's service-connected back disorder.

Additionally, although he made some objective complaints of paresthesia and numbness in his lower extremities, the examiner found no objective signs of radiating pain or weakness.  Instead, all sensory and reflex testing results were normal.  Accordingly, the medical evidence does not establish the Veteran was diagnosed with any separate neurological impairment related to his back disorder, and therefore no separate rating is warranted.   

In written statements submitted in August 2011 and March 2012, the Veteran described his chronic back pain limited his ability to sit or walk for long periods of time.  He described having to get up from his desk frequently at work in order to stretch.  He also reported difficulties getting to sleep at night because his back pain did not allow him to get comfortable.  He received only temporary relief from pain medication.

In an October 2012 hearing before the undersigned, the Veteran reported he continued to take pain medication, including hydrocodone, for his back disorder.  He also reported his job in customer service required lots of sitting, which "terribly" affected his back.

In October 2012, the Veteran sought private treatment for his low back pain, with tingling and numbness in both legs.  He denied experiencing any change to bowel or bladder function.  His motor strength was normal in both legs, sensory responses were unchanged, and straight leg raising testing was negative.  An x-ray revealed moderate degenerative joint disease with hypolordosis and spina bifida occulta.  The private physician opined the Veteran had lumbar spondylosis and prescribed pain medication and physical therapy.  

In an additional June 2013 x-ray, loss of lumbar lordosis was noted, although his back was otherwise unremarkable.  

The private medical records dated October 30, 2012, showed a 20 percent rating was warranted.  The criteria for such a rating include the fact that muscle spasm or guarding has been severe enough to, in pertinent part, result in abnormal spinal contour.  The hypolordosis shown on the private x-rays indicated decreased spinal curvature, and this was confirmed by the June 2013 x-rays.  Resolving all reasonable doubt in the Veteran's favor, the 20 percent rating should have been assigned as of October 30, 2012, and not December 17, 2013.  To this extent, his claim is granted. 

In July 2013, the Veteran returned to the VA.  He reported experiencing a sharp, sore, stabbing pain in his low back.  He stated this pain affected his sleep and concentration.  Examination revealed mildly decreased range of motion, although the Veteran was able to walk on his heels and toes.  

The Veteran returned in August 2013 and reported his aching pain in his back was a level 7.  The medical professional diagnosed him with degenerative disc disease, but noted his gait was stable.  A normal gait with mildly decreased range of motion was again noted in November 2013.

Although treatment records from this time period suggest the Veteran's back disorder increased in severity, the evidence still does not establish he met the criteria for a higher, 20 percent rating, which is now being assigned from October 30, 2012.  Although some limitation of motion was noted, the evidence does not establish the Veteran had flexion limited to 30 degrees or less, or ankylosis of the spine.  He also did not experience incapacitating episodes (bedrest prescribed by a physician).  Accordingly, the evidence does not establish the Veteran met the criteria for a higher, 20 percent rating at this time.

Additionally, although the Veteran reported feeling tingling sensation in his legs, the evidence does not establish he experienced a separate neurological impairment related to his service-connected back disorder.  Instead, October 2012 testing revealed sensory responses were normal and straight leg raising testing was negative.  Accordingly, the medical evidence does not establish a neurological impairment was diagnosed.

In December 2013, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's complete file on the VBMS system, as well as personally interviewed and examined the Veteran.  The Veteran reported daily progressive mechanical low back pain, although he denied experiencing any flare ups.  Range of motion testing was normal, with forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Range of motion testing conducted after repetitive use did not reveal any additional limitation of motion.  Additionally, there were no IVDS symptoms.

The examiner opined the Veteran had deformity of the spine and pain on movement.  He noted the Veteran had been diagnosed with lumbar strain since June 2013.  The examiner indicated the Veteran experienced muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, meeting the criteria for a higher 20 percent rating for the first time during the period on appeal.  However, he opined the Veteran's back disorder had no impact on his ability to work.

Accordingly, the 20 percent rating now assigned as of October 30, 2012, continued to be warranted based on the examination showing continued spinal deformity.  The evidence does not establish a rating in excess of 20 percent was required.  The Veteran demonstrated forward flexion of the thoracolumbar spine well in excess of 30 degrees, and no ankylosis of the spine was noted.  Accordingly, a rating in excess of 20 percent was not warranted.

Regarding any neurological impairment, muscle strength and sensory testing during the December 2013 examination was normal.  The examiner also opined no objective signs of lumbar radiculopathy were present.  The Veteran did demonstrate symptoms of radicular pain and intermittent paresthesia in his lower extremities.  For example, straight leg raising testing was positive and reflexes were absent bilaterally in the Veteran's ankles.  However, the examiner opined these neurological symptoms were more likely than not due to the Veteran's non-service connected diabetic peripheral neuropathy, and not his service-connected back disorder.  Because his neurological symptoms were not related to the issue on appeal, no separate rating for the Veteran's suggested bilateral lower extremity radiculopathy was required.

The Veteran also complained of experiencing rare episodes of urinary incontinence.  However, as discussed above, this symptom is referred to the AOJ for proper development.

Based on all the foregoing, the Board finds an initial rating not to exceed 10 percent for the Veteran's service-connected back disorder was warranted.  Accordingly, to this extent the Veteran's appeal is granted.  Moreover, the 20 percent rating assigned by the RO as of December 2013 will now be assigned effective October 30, 2012.  To this extent, his appeal is also granted.  However, a rating in excess of 10 percent was not warranted at any point prior to October 2012, and a rating in excess 20 percent was not warranted at any point thereafter.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

However, in this case both VA examiners specifically performed repetitive motion testing, but no additional loss of range of motion was noted.  Therefore, the Veteran consistently demonstrated pain-free range of motion beyond what was required for a higher rating.  Moreover, the Veteran's competent complaints of pain serve as the basis for his limited grant of an initial compensable rating, as discussed above.  Therefore, the DeLuca considerations were specifically contemplated in the rating assigned, and no additional higher or separate rating is warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, especially upon use.  As discussed, these symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case the evidence suggests the Veteran continued to work throughout the period on appeal.  Although he lost his job in the summer of 2013, he was able to find a new job.  Moreover, at his most recent VA examination in December 2013, the examiner specifically opined the Veteran's service-connected back disorder did not have any impact on his ability to work.  Therefore, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected back disorder.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a back disorder was granted.  He then appealed the downstream issue of the rating that had been assigned.  Moreover, a letter compliant with the notice requirements was sent in April 2010.  Therefore, there are no further notice requirements with regard to this issue.    

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and available private treatment records have been obtained, as have service treatment records.  In June 2013, a letter was sent to the Veteran requesting he identify any relevant private medical treatment records since October 2012, however no response was received by the VA.  Accordingly, the Board finds no additional relevant evidence was identified, and no further actions were required by the VA.

Additionally, the Veteran was able to testify at a hearing before the Board.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the October 2012 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed back disorder, specifically regarding his current condition.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to any recent private treatment.  As pertinent evidence was identified, the VLJ held the record open after the hearing, and the Veteran submitted the referenced evidence, along with a waiver of RO consideration.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating not to exceed 10 percent for a service-connected back disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating of 20 percent for a service-connected back disorder is granted as of October 30, 2012, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent prior to October 30, 2012, and a rating in excess of 20 percent after that date is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


